Name: 2006/48/EC: Commission Decision of 27 January 2006 amending Decision 2004/233/EC as regards the list of laboratories authorised to check the effectiveness of vaccination against rabies in certain domestic carnivores (notified under document number C(2006) 122) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  agricultural activity;  Europe;  technology and technical regulations;  health;  research and intellectual property
 Date Published: 2006-01-31; 2007-05-08

 31.1.2006 EN Official Journal of the European Union L 26/20 COMMISSION DECISION of 27 January 2006 amending Decision 2004/233/EC as regards the list of laboratories authorised to check the effectiveness of vaccination against rabies in certain domestic carnivores (notified under document number C(2006) 122) (Text with EEA relevance) (2006/48/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (1), and in particular Article 3 thereof, Whereas: (1) Decision 2000/258/EC designates the laboratory of the Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments de Nancy (the AFSSA Laboratory, Nancy), France, as the specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines. (2) Decision 2000/258/EC also provides that the AFSSA Laboratory, Nancy, is to send the Commission the list of Community laboratories to be authorised to carry out those serological tests. Accordingly, the AFSSA Laboratory, Nancy, performs the established proficiency testing procedure for appraising laboratories prior to authorisation to perform the serological tests. (3) Commission Decision 2004/233/EC of 4 March 2004 authorising laboratories to check the effectiveness of vaccination against rabies in certain domestic carnivores (2), establishes a list of authorised laboratories in the Member States on the ground of the results of the proficiency tests communicated by the AFSSA Laboratory, Nancy. (4) An additional laboratory in Germany has been authorised by the AFSSA Laboratory, Nancy, in compliance with Decision 2000/258/EC. (5) That laboratory should accordingly be added to the list of authorised laboratories in the Member States set out in the Annex to Decision 2004/233/EC. (6) Decision 2004/233/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Annex I to Decision 2004/233/EC, in the section on Germany, the following point 8 is added: 8. Vet Med Labor GmbH MÃ ¶rikestr. 28/3 D-71636 Ludwigsburg. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 January 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 79, 30.3.2000, p. 40. Decision as amended by Commission Decision 2003/60/EC (OJ L 23, 28.1.2003, p. 30). (2) OJ L 71, 10.3.2004, p. 30. Decision as last amended by Decision 2005/656/EC (OJ L 241, 17.9.2005, p. 63).